arbre department of the treasury internal_revenue_service appeals_office irs number release date certified mail dear date apr person to contact name employee id number telephone fax hours employer id number uniform issue list uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we made the adverse determination for the following reasons you have not demonstrated that you are organized and operated exclusively for an exempt_purpose as described by i r c s01 c you do not meet the organizational_test under sec_1_501_c_3_-1 because your articles of incorporation of a general stock corporation do not limit the purpose of your organization to one or more exempt purposes and it expressly empowers the organization to engage in business activities under the general corporation law of california you do not meet the operational_test under sec_1_501_c_3_-1 because your commission- based real_estate activities are more than an insubstantial part of your activities and do not further an exempt_purpose under sec_1_501_c_3_-1 an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest you operated for the benefit of the private interest of your director by engaging individuals for employment as realtors contributions to your organization are not deductible under sec_170 of the code you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form's instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form letter rev catalog number 40683r o we'll make this letter and the proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information we provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you can file an action for declaratory_judgment under the provisions of sec_7428 of the code in either the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court us court of federal claims us district_court for the district of columbia second street nw washington dc madison place nw washington dc constitution avenue nw washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file a petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeal an irs determination on tax-exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have questions contact the person at the top of this letter sincerely appeals team manager enclosures publication ce letter rev catalog number 40683r department of the treasury internal_revenue_service p o box irs cincinnati oh legend t state u date v individual w company dear apr date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e e e do you qualify for exemption under sec_501 of the code no for the reasons stated below do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below facts you formed as a general stock corporation in the state of t on u your purpose is to engage in any lawful act or activity for which a corporation may be organized under state law you are authorized to issue shares of stock you do not have bylaws v is your sole employee and board member you did not provide a description of your activities with your application we asked for you to provide a detailed description of your activities and you simply stated that you are a residential real_estate broker association and a mentor protégé program apprentice program the participants in your programs are v - broker associate salesman w - sponsor - real_estate brokerage the public - buyers and sellers of residential real_estate and an apprentice - no apprentices in the past or present but in the future when profitable regarding when or how often your activities occur you said your activities are based on sales sales are driven through weekly scheduled active and passive marketing activities these activities are spent working with the community and are not always profitable v works full time conducting the activities needed to make sales and move up to the next level in your real_estate business you hope to become profitable the markets you will serve include people who want to move people with resources to move and people forced to move you will advertise your services through direct marketing door knocking referrals telemarketing and advertising you said that sellers will enjoy a full-service brokerage with a market-leading real_estate firm you typically charge between two and six percent of the sales_price for your services as part of your application you submitted your business plan your business plan describes v’s goal to work full time as a real_estate agent at w it also includes details about your operations with v as your sole_proprietor while he currently has an independent_contractor agreement with w the plan includes in part expected start- up expenses services offered target markets service business analysis competition and buying patterns marketing strategy sales strategy sales forecast personnel plan and financial plan for your real_estate business venture you will promote the use of the multiple listing service mls and publications to buy or sell homes you work with w to target consumers employees and retirees to promote the sales of their homes you are aiming to better your local economy by creating an alliance to promote the use of the real_estate investment in the community your business plan also states that you are a sole_proprietorship founded by v you said that tough economic times depress my ability to invest my own money into production of re sales without paying soaring opportunity_costs you plan to turn government stimulus into a training apprentice program the use of grant funds toward specified elements should advance the apprentice real_estate practice and operations v will work inside the community creating a need for the real_estate apprentice program which will allow training advancement and community development which lessens the burdens of government you intend to obtain a project grant to help fund your activities initially your expenses include mls realtor fees meeting place expenses office supplies software and yard signs in the future expenses will be financed through revenue generated through commissions on successfully closed real_estate transactions for buyers and sellers as customers grow the commissions collected will fully pay for the rent and other expenses law sec_501 of the code provides for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its organizing document limits the purposes of such organization to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes letter rev catalog number 47630w sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest organization must establish that it is not organized or operated for the benefit of private interests such individuals thus the revrul_71_395 1971_2_cb_228 states that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption it served the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 302_f2d_934 the court considered the status of an organization that sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court concluded that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 477_f2d_340 4th cir the fourth circuit held that operating for the benefit of private parties constitutes a substantial nonexempt purpose in 70_tc_352 the court stated that free or below cost service is only one of several factors to consider in making a determination others include the particular manner in which the organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits all of these must be considered for no single factor alone is determinative the court concluded that the petitioner was not an organization described in sec_501 because its primary purpose was neither educational scientific nor charitable but rather commercial in salvation navy inc v commissioner of internal revenue t c memo the tax_court found that one of the reasons why the organization did not qualify for exemption was because it could not prove that it was not organized to serve the private interests of its founder the court found that the affairs of the organization and the individual in question were irretrievably intertwined and that the benefits the individual sought to obtain via a determination_letter would have inured to the individual himself letter rev catalog number 47630w in 283_fsupp2d_58 d d c the court laid out the factors for determining whether an organization's activity is of a commercial nature it said among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law to meet the requirements of sec_501 of the code an organization must satisfy both the organizational and operational tests as described in sec_1_501_c_3_-1 you are formed as a for-profit corporation with stock and you conduct substantial non-exempt real_estate activities as a result you have satisfied neither the organizational nor the operational_test you do not meet the provisions of sec_1_501_c_3_-1 because your articles of incorporation are those of a for-profit entity with stock which lack a purpose clause limiting your activities to those described in sec_501 of the code you are not operated exclusively for an exempt_purpose as described in sec_1_501_c_3_-1 because you are engaged in substantial non-exempt activities specifically you provide real_estate services for a fee identical to those provided by other for-profit real_estate agencies to meet the requirements of sec_1_501_c_3_-1 and sec_1_501_c_3_-1 4i you must serve a public interest rather than a private interest you are operating for the private interests of your founder you intend to get grants to help get his real_estate business off the ground like the organizations described in revrul_71_395 and old dominion box co you are operating for the benefit of a private individual which constitutes a substantial non-exempt purpose and precludes you from exemption under sec_501 of the code like the organization described in better business bureau of washington d c inc you have a substantial non-exempt purpose a single non-exempt purpose if substantial in nature will destroy a claim for exemption under sec_501 of the code regardless of the number or importance of truly exempt purposes as in american institute for economic research you have a significant non-exempt purpose of selling real_estate which is not incidental to any educational or charitable purpose which precludes you from exemption much like the organization described in salvation navy inc your activities are irretrievably intertwined with the personal interests of your founder you call yourself a sole_proprietorship and discuss your founder’s need to get grants to get his business off the ground you were formed to further the substantial private interests of your founder which precludes exemption under sec_501 of the code your operations are similar to those described in b s w group inc and airlie foundation as your services are competing with and indistinguishable from other non-exempt for-profit real_estate companies you will buy and sell houses to any interested individual and charge a typical real_estate fee you will spend your time conducting marketing activities and you will use the mls to buy and sell homes as do most real_estate professionals your real_estate activities are substantial and further non-exempt purposes accordingly you fail to qualify for exemption under sec_501 of the code letter rev catalog number 47630w conclusion you are precluded from exemption because you are formed as a for-profit corporation and you have a substantial non-exempt purpose you are also operating for the substantial private benefit of your sole board member founder you fail both the organizational and operational tests therefore you fail to qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47630w a if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
